Darden, Chief Judge
(concurring):
I concur in Judge Quinn’s determination that the retroactivity of our decision in United States v Greenwell, 19 USCMA 460, 42 CMR 62 (1970), prohibits the use of a conviction that it invalidates to enhance the punishment of the accused in a subsequent trial.
For the reasons set forth in my separate opinion in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 26, 1973), I do not consider that the accused was entitled to counsel within the meaning of the Sixth Amendment at his prior special court-martial. On that basis, I join in sustaining the admissibility of Prosecution Exhibit No. 4.
I would return the case to the Judge Advocate General, United States Navy, for submission to the U. S. Navy Court of Military Review for reconsideration and reassessment of the sentence only in connection with the previous conviction invalidated under United States v Greenwell, supra.